DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

  EUAM FISHERIES (USA), a Florida Limited Liability Company, and
                         XIAO LING,
                         Appellants,

                                        v.

            AMERICA SHENG LONG INTERNATIONAL, INC.,
                           Appellee.

                                  No. 4D17-1050

                                 [August 3, 2017]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Marina Garcia-Wood, Judge; L.T. Case
No. CACE15-012958 (18).

   Lee B. Gartner of Lee B. Gartner, P.A., Coral Springs, for appellants.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.